Citation Nr: 1608019	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas 


THE ISSUES

1.  Entitlement to service connection for high cholesterol (hypercholesterolemia).  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1974 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to service connection for high cholesterol, the Veteran requested a withdrawal of this appeal.

2.  In November 2015, the Board received notification that the Veteran had died.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the issue of service connection for degenerative disc disease of the lumbar spine at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C. 5121A.   

3.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the issue of service connection for PTSD at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C. 5121A.   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2015).

During the January 2015 Board hearing, the Veteran requested to withdraw his appeal regarding the issue of service connection for high cholesterol.  See Hearing Transcript p. 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.  

Dismissal Due to Death of the Veteran

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The issues of service connection for lumbar spine degenerative disc disease and PTSD on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of these claims or to any derivative claims brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106. 

The Board's dismissal of these claims does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  See 38 U.S.C.A.§ 5121A; 38 C.F.R. §§ 3.1010, 20.1302; 79 Fed. Reg. 52982-84 (September 5, 2014).  A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) not later than one year after the date of the Veteran's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2).


ORDER

The appeal of service connection for high cholesterol is dismissed.  

The appeal of service connection for degenerative disc disease of the lumbar spine is dismissed.  

The appeal of service connection for PTSD is dismissed.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


